539 F.3d 1157 (2008)
Tash HEPTING, on Behalf of Himself and All Others Similarly Situated; Gregory Hicks; Erik Knutzen, on Behalf of Themselves and All Others Similarly Situated; Carolyn Jewel on Behalf of Herself and All Others Similarly Situated; Benson B. Roe, Plaintiff in related case no. C-06-03467 MMC, Plaintiffs-Appellees, *1158 and
Wired News; Condenet Inc., Intervenors,
v.
AT & T CORPORATION, Defendant-Appellant, and
AT & T, Inc., Defendant,
United States of America, Defendant-Intervenor.
Tash Hepting, on Behalf of Himself and All Others Similarly Situated; Gregory Hicks, Erik Knutzen, on Behalf of Themselves and All Others Similarly Situated; Carolyn Jewel, on Behalf of Herself and All Others Similarly Situated; Benson B. Roe, Plaintiff in related case no. C-06-03467 MMC, Plaintiffs-Appellees,
v.
AT & T Corporation; AT & T, Inc., Defendants, and
United States of America, Defendant-Intervenor-Appellant.
Nos. 06-17132, 06-17137.
United States Court of Appeals, Ninth Circuit.
August 21, 2008.
Cindy A. Cohn, Electronic Frontier Foundation, Elena Maria Dimuzio, Robert D. Fram, Heller Ehrman, LLP, Eric B. Fastiff, Lieff Cabraser Heimann & Bernstein, LLP, San Francisco, CA, Jeff D. Friedman, Hagens Berman Sobol Shapiro LLP, Tze Lee Tien, Berkeley, CA, Eric A. Isaacson, Coughlin Stoia Geller Rudman & Robbins, LLP, San Diego, CA, James Samuel Tyre, Culver City, CA, Bert Voorhees, Traber, Voorhees & Olguin, Pasadena, CA, for Tash Hepting, Gregory Hicks, Erik Knutzen, Carolyn Jewel.
Barry R. Himmelstein, Lieff Cabraser Heimann & Bernstein, LLP, San Francisco, CA, for Benson B. Roe.
Timothy L. Alger, Quinn Emanuel Urquhart Oliver & Hedges LLP, Los Angeles, CA, for Intervenors.
Bradford A. Berenson, David Lawson, Sidley Austin, LLP, Michael K. Kellogg, Kellogg Huber Hansen Todd & Evans, PLLC, Washington, DC, David W. Carpenter, Sidley Austin, LLP, Chicago, IL, Bruce A. Ericson, Kevin M. Fong, Pillsbury Winthrop Shaw Pittman, LLP, San Francisco, CA, for Defendants.
Thomas M. Bondy, Anthony J. Coppolino, Douglas N. Letter, Andrew H. Tannenbaum, Anthony A. Yang, Gregory G. Garre, DOJ  U.S. Department of Justice, Washington,' DC, for Defendant-Intervenor.
Before: HARRY PREGERSON, HAWKINS, and M. MARGARET McKEOWN, Circuit Judges.

ORDER
In light of the FISA Amendments Act of 2008, Pub.L. No. 110-261, we remand this case to the district court. We retain jurisdiction over any further appeals.